JONES, Justice:
This case originated in the Chancery Court of Tallahatchie County where appellant sought to establish herself as an heir of Colley J. Hudson, deceased. After hearing the evidence, the chancellor was of the opinion, and found, that she had not sustained the burden of proof and dismissed her petition, from which dismissal she appeals.
The facts are in conflict, and while the appellant introduced some facts from which one might believe that she is an heir, the testimony for the defendants was in direct contradiction. The chancellor accepted the defendants’ version, the proof of which was sufficient to sustain the decree. We cannot say that the chancellor was manifestly wrong; therefore the case is affirmed.
Affirmed.
GILLESPIE, P. J., and BRADY, INZER and ROBERTSON, JJ., concur.